Exhibit 10.34

LOGO [g63964img005.jpg]

As of August 28, 2004

Mr. James Michael Hightower

Vivendi Universal Entertainment LLLP

1000 Universal Studios Plaza B-30

Orlando, FL 32819

Dear Mr. Hightower:

Reference is made to the employment agreement between you and Universal Studios,
Inc., as assumed by Vivendi Universal Entertainment LLLP (the “Company”) dated
April 25, 2002 (the “Employment Agreement”), pursuant to which you have been
employed in an executive capacity. It is now our mutual intention to amend the
Employment Agreement as follows:

1. Effective as of August 28, 2004, the current Term (as defined in Paragraph 1
of the Employment Agreement) shall hereby be extended for a period through and
including August 27, 2007.

2. Effective as of August 28, 2004, the two-year option period as described in
Paragraph 1(a)(ii) shall be hereby deleted and replaced with nothing.

3. Effective as of August 28, 2004, the title of “Vice President, Project
Management for Universal Creative “, as set forth in Paragraph 2 of the
Employment Agreement, is hereby deleted and replaced with the title “Senior Vice
President, Technical Services for Universal Parks & Resorts”.

4. Effective as of August 28, 2004, your Base Salary (as defined in Paragraph
3(a) of the Employment Agreement) will increase to an annual rate of Two Hundred
Eighty Thousand and 00/100 Dollars ($280,000.00).

5. Effective as of August 28, 2004, your target amount, pursuant to Paragraph
3(b) of the Employment Agreement, shall be thirty percent (30%) of your Base
Salary and shall be pro-rated for fiscal year 2004.

6. All of the other provisions of the Employment Agreement, which are not
modified hereunder, shall remain in full force and effect.

Please confirm your agreement to the foregoing by signing in the space provided
below.

 

Sincerely, Vivendi Universal Entertainment LLLP By:  

/s/ Kenneth Kahrs

 

AGREED AND ACCEPTED:

/s/ James Hightower

JAMES MICHAEL HIGHTOWER                    Date